Exhibit 10.1

EXECUTION COPY

 

 

 

WATERS CORPORATION

$250,000,000

$50,000,000 3.13% Senior Guaranteed Notes, Series I, due May 12, 2023

$40,000,000 Floating Rate Senior Guaranteed Notes, Series J, due May 13, 2024

$160,000,000 3.44% Senior Guaranteed Notes, Series K, due May 12, 2026

NOTE PURCHASE AGREEMENT

 

 

May 12, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    HEADING    PAGE  

SECTION 1.

  

AUTHORIZATION OF NOTES

     1   

Section 1.1.

  

Notes

     1   

Section 1.2.

  

Interest Rate

     1   

SECTION 2.

  

SALE AND PURCHASE OF NOTES

     2   

SECTION 3.

  

CLOSING

     2   

SECTION 4.

  

CONDITIONS TO CLOSING

     3   

Section 4.1.

  

Representations and Warranties

     3   

Section 4.2.

  

Performance; No Default

     3   

Section 4.3.

  

Compliance Certificates

     3   

Section 4.4.

  

Opinions of Counsel

     3   

Section 4.5.

  

Purchase Permitted By Applicable Law, Etc.

     4   

Section 4.6.

  

Sale of Other Notes

     4   

Section 4.7.

  

Payment of Special Counsel Fees

     4   

Section 4.8.

  

Private Placement Number

     4   

Section 4.9.

  

Changes in Corporate Structure

     4   

Section 4.10.

  

Funding Instructions

     4   

Section 4.11.

  

Guarantee Agreement

     4   

Section 4.12.

  

Adjusted LIBOR Rate Notice

     4   

Section 4.13.

  

Proceedings and Documents

     5   

SECTION 5.

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     5   

Section 5.1.

  

Organization; Power and Authority

     5   

Section 5.2.

  

Authorization, Etc.

     5   

Section 5.3.

  

Disclosure

     5   

Section 5.4.

  

Organization and Ownership of Shares of Subsidiaries; Affiliates

     6   

Section 5.5.

  

Financial Statements; Material Liabilities

     7   

Section 5.6.

  

Compliance with Laws, Other Instruments, Etc.

     7   

Section 5.7.

  

Governmental Authorizations, Etc.

     7   

Section 5.8.

  

Litigation; Observance of Agreements, Statutes and Orders

     7   

Section 5.9.

  

Taxes

     8   

Section 5.10.

  

Title to Property; Leases

     8   

Section 5.11.

  

Licenses, Permits, Etc.

     8   

Section 5.12.

  

Compliance with ERISA

     9   

Section 5.13.

  

Private Offering by the Company

     9   

Section 5.14.

  

Use of Proceeds; Margin Regulations

     9   

Section 5.15.

  

Existing Debt; Future Liens

     10   

 

-i-



--------------------------------------------------------------------------------

Section 5.16.

  

Anti-Corruption Laws and Sanctions

     10   

Section 5.17.

  

Status under Certain Statutes

     11   

Section 5.18.

  

Environmental Matters

     11   

Section 5.19.

  

Guarantors

     11   

SECTION 6.

  

REPRESENTATIONS OF THE PURCHASERS

     12   

Section 6.1.

  

Purchase for Investment

     12   

Section 6.2.

  

Source of Funds

     12   

SECTION 7.

  

INFORMATION AS TO COMPANY

     14   

Section 7.1.

  

Financial and Business Information

     14   

Section 7.2.

  

Officer’s Certificate

     16   

Section 7.3.

  

Visitation

     17   

Section 7.4.

  

Electronic Delivery

     17   

SECTION 8.

  

PAYMENT AND PREPAYMENT OF THE NOTES

     18   

Section 8.1.

  

Maturity

     18   

Section 8.2.

  

Optional Prepayments with Make-Whole Amount and Prepayment Premium

     18   

Section 8.3.

  

Allocation of Partial Prepayments

     19   

Section 8.4.

  

Maturity; Surrender, Etc.

     19   

Section 8.5.

  

Purchase of Notes

     19   

Section 8.6.

  

Make-Whole Amount

     19   

Section 8.7.

  

Change in Control

     21   

SECTION 9.

  

AFFIRMATIVE COVENANTS

     22   

Section 9.1.

  

Compliance with Law

     22   

Section 9.2.

  

Payment of Taxes and Claims

     22   

Section 9.3.

  

Corporate Existence, Etc.

     22   

Section 9.4.

  

Books and Records; Compliance

     23   

Section 9.5.

  

Guarantee Requirement

     23   

SECTION 10.

  

NEGATIVE COVENANTS

     23   

Section 10.1.

  

Transactions with Affiliates

     23   

Section 10.2.

  

Merger, Consolidation, Etc.

     23   

Section 10.3.

  

Line of Business

     24   

Section 10.4.

  

Terrorism Sanctions Regulations

     24   

Section 10.5.

  

Liens

     24   

Section 10.6.

  

Subsidiary Debt

     25   

Section 10.7.

  

Sale and Leaseback Transactions

     25   

Section 10.8.

  

Certain Restrictive Agreements

     25   

Section 10.9.

  

Leverage Ratio

     26   

Section 10.10.

  

Interest Coverage Ratio

     26   

 

-ii-



--------------------------------------------------------------------------------

SECTION 11.

  

EVENTS OF DEFAULT

     26   

SECTION 12.

  

REMEDIES ON DEFAULT, ETC.

     28   

Section 12.1.

  

Acceleration

     28   

Section 12.2.

  

Other Remedies

     28   

Section 12.3.

  

Rescission

     29   

Section 12.4.

  

No Waivers or Election of Remedies, Expenses, Etc.

     29   

SECTION 13.

  

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     29   

Section 13.1.

  

Registration of Notes

     29   

Section 13.2.

  

Transfer and Exchange of Notes

     30   

Section 13.3.

  

Replacement of Notes

     30   

SECTION 14.

  

PAYMENTS ON NOTES

     31   

Section 14.1.

  

Place of Payment

     31   

Section 14.2.

  

Home Office Payment

     31   

SECTION 15.

  

EXPENSES, ETC.

     31   

Section 15.1.

  

Transaction Expenses

     31   

Section 15.2.

  

Survival

     32   

SECTION 16.

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     32   

SECTION 17.

  

AMENDMENT AND WAIVER

     32   

Section 17.1.

  

Requirements

     32   

Section 17.2.

  

Solicitation of Holders of Notes

     33   

Section 17.3.

  

Binding Effect, Etc.

     33   

Section 17.4.

  

Notes Held by Company, Etc.

     34   

SECTION 18.

  

NOTICES

     34   

SECTION 19.

  

REPRODUCTION OF DOCUMENTS

     34   

SECTION 20.

  

CONFIDENTIAL INFORMATION

     35   

SECTION 21.

  

SUBSTITUTION OF PURCHASER

     36   

SECTION 22.

  

MISCELLANEOUS

     36   

Section 22.1.

  

Successors and Assigns

     36   

Section 22.2.

  

Payments Due on Non-Business Days

     36   

Section 22.3.

  

Accounting Terms

     37   

Section 22.4.

  

Severability

     37   

 

-iii-



--------------------------------------------------------------------------------

Section 22.5.

  

Construction, Etc.

     37   

Section 22.6.

  

Counterparts

     38   

Section 22.7.

  

Governing Law

     38   

Section 22.8.

  

Jurisdiction and Process; Waiver of Jury Trial

     38   

Section 22.9.

  

Release of Guarantors

     38   

Signature

        1   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A   —    INFORMATION RELATING TO PURCHASERS SCHEDULE B   —    DEFINED
TERMS SCHEDULE C   —    LIST OF GUARANTORS AT CLOSING SCHEDULE 5.3   —   

Disclosure Materials

SCHEDULE 5.4   —   

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.15   —   

Existing Debt

EXHIBIT 1-A   —   

Form of 3.13% Senior Guaranteed Note, Series I, due May 12, 2023

EXHIBIT 1-B   —   

Form of Floating Rate Senior Guaranteed Note, Series J, due May 13, 2024

EXHIBIT 1-C   —   

Form of 3.44% Senior Guaranteed Note, Series K, due May 12, 2026

EXHIBIT B   —   

Form of Guarantee Agreement

EXHIBIT 4.4(a)(1)   —   

Form of Opinion of Counsel for the Obligors

EXHIBIT 4.4(a)(2)   —   

Form of Opinion of Counsel for the Obligors

EXHIBIT 4.4(b)   —   

Form of Opinion of Special Counsel for the Purchasers

 

 

-v-



--------------------------------------------------------------------------------

WATERS CORPORATION

34 MAPLE STREET

MILFORD, MA 01757

$50,000,000 3.13% Senior Guaranteed Notes, Series I, due May 12, 2023

$40,000,000 Floating Rate Senior Guaranteed Notes, Series J, due May 13, 2024

$160,000,000 3.44% Senior Guaranteed Notes, Series K, due May 12, 2026

May 12, 2016

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

Waters Corporation, a Delaware corporation (the “Company”), agrees with each of
the Purchasers as follows:

 

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1. Notes. The Company will authorize the issue and sale
of: (i) $50,000,000 aggregate principal amount of its 3.13% Senior Guaranteed
Notes, Series I, due May 12, 2023 (the “Series I Notes”), (ii) $40,000,000
aggregate principal amount of its Floating Rate Senior Guaranteed Notes,
Series J, due May 13, 2024 (the “Series J Notes”), and (iii) $160,000,000
aggregate principal amount of its 3.44% Senior Guaranteed Notes, Series K, due
May 12, 2026 (the “Series K Notes” and, together with the Series I Notes, the
“Fixed Rate Notes”) (the “Series I Notes,” “Series J Notes,” and “Series K
Notes” are collectively, the “Notes”, such term to include any such notes of any
series issued in substitution therefor pursuant to Section 13). Each series of
Notes issued hereunder is sometimes referred to as a “series” of Notes. The
Series I Notes, the Series J Notes and the Series K Notes shall be substantially
in the forms set out in Exhibits 1-A, 1-B and 1-C, respectively. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.

Section 1.2. Interest Rate. (a) The Series J Notes shall bear interest from the
date of issue at a floating rate equal to the Adjusted LIBOR Rate from time to
time, payable quarterly on the 12th day of February, May, August and November in
each year, commencing on August 12, 2016 and at maturity or the next succeeding
Business Day if such February 12, May 12, August 12 or November 12 is not a
Business Day (each such date being referred to as a “Floating Rate Interest
Payment Date”) and to bear interest during the existence of any Event of Default
and to the extent permitted by law payable quarterly (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the Default Rate. To the extent permitted by law, overdue payments of
interest, Prepayment Premium and LIBOR Breakage Amount shall bear interest at
the Default Rate.



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

(b) Interest on the Series J Notes shall be computed for the actual number of
days elapsed on the basis of a year consisting of 360 days.

(c) The Adjusted LIBOR Rate shall be determined by the Company, and notice
thereof via email transmission shall be given by the Company to the holders of
the Series J Notes, together with such information as the holders of the Series
J Notes may reasonably request for verification (including in all events, an
email transmission of the relevant screen and calculations), on the second
Business Day preceding the first day of each Floating Rate Interest Period. In
the event that any holder does not concur with such determination by the
Company, as evidenced by notice to the Company by such holder within ten (10)
Business Days after receipt by the holders of the notice delivered by the
Company pursuant to the previous sentence, the determination of Adjusted LIBOR
Rate shall be made by the Floating Rate Required Holders in accordance with this
Agreement and shall be conclusive and binding absent manifest error.

 

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes of the series and in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

The performance and payment of all obligations of the Company hereunder and
under the Notes shall be guaranteed by the Guarantors pursuant to the Guarantee
Agreement.

 

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL
60603, at 10:00 a.m., Chicago time, at a closing on May 12, 2016 or on such
other Business Day thereafter on or prior to May 13, 2016 as may be agreed upon
by the Company and the Purchasers (the “Closing”). At the Closing the Company
will deliver to each Purchaser the Notes of the respective series to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
for each series dated the date of the Closing and registered in such Purchaser’s
name (or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 000-15056-8 at HSBC Bank USA, N.A., 452
Fifth Avenue, New York, New York 10018-2706, SWIFT MRMDUS33, ABA 021-001-088,
Account Name: Waters Corporation. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4

 

-2-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement and of the Guarantors in the Guarantee
Agreement shall be correct in all material respects when made and at the time of
the Closing.

Section 4.2. Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement or the
Guarantee Agreement, as the case may be, required to be performed or complied
with by it prior to or at the Closing and after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Section 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Supplement that would have been prohibited by
Section 10.1, 10.5, 10.6 or 10.7 had such Sections applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. Each Obligor shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes,
this Agreement and the Guarantee Agreement, as the case may be.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Morgan, Lewis & Bockius LLP and Ropes & Gray LLP, respective counsel
for the Obligors, covering the matters set forth in Exhibits 4.4(a)(1) and
4.4(a)(2), respectively, and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

-3-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board) and (c) not subject such Purchaser to any tax, penalty or liability under
or pursuant to any applicable law or regulation, which law or regulation was not
in effect on the date hereof. If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.

Section 4.9. Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Section 5.5 except in a transaction
wherein, the resulting entities shall be organized under the laws of the United
States or any state thereof and such transaction would have been permitted under
Section 10.2.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Guarantee Agreement. The Guarantee Agreement shall have been
executed and delivered by each Guarantor as of the date of the Closing and such
Guarantee Agreement shall be in full force and effect on the date of the
Closing.

Section 4.12. Adjusted LIBOR Rate Notice. Two (2) Business Days prior to the
date of the Closing, each Purchaser of Series J Notes shall have received notice
of the Adjusted LIBOR

 

-4-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Rate for the Series J Notes, together with such information as such Purchasers
may reasonably request for verification (including in all events, a copy of the
relevant screen and calculations), which may be provided by the Company to each
Purchaser of Series J Notes by email transmission.

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, except where the failure to have such corporate power or
authority could not reasonably be expected to have a Material Adverse
Effect. The Company has the corporate power and authority to execute and deliver
this Agreement and the Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agents, U.S. Bancorp
Investments, Inc., Barclays Capital Inc., Keybanc Capital Markets, Inc. and DNB
Bank ASA, has delivered to each Purchaser a copy of a Update Memorandum, dated
March 2016 (the “Supplement”), relating to the transactions contemplated
hereby. The Supplement provides an overview of recent corporate events and other
selected Company information. This Agreement, the Supplement (including the
items listed in the Appendices to the Supplement), the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3 and the
financial statements described in Section 5.5 (this

 

-5-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Agreement, the Supplement and such documents, certificates or other writings,
and such financial statements delivered to each Purchaser prior to March 23,
2016 being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made provided, that with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. Except as disclosed in the Disclosure Documents,
since December 31, 2015, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not, been set forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and whether such Subsidiary is a
Guarantor, (ii) to the knowledge of the Company, of the Company’s Affiliates,
other than Subsidiaries, and (iii) of the Company’s directors and senior
officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are, in the case of Domestic
Subsidiaries, fully paid and nonassessable and, in all cases, are owned by the
Company or another Subsidiary free and clear of any Lien other than a Lien which
would not be prohibited by Section 10.5.

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact except where the failure to have
such corporate or other power and authority could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(d) No Subsidiary is a party to, or otherwise subject to any Material legal,
Material regulatory, contractual or other restriction (other than this
Agreement, the agreements listed on Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary except for restrictions contained in agreements or contracts which
would be permitted by the provisions of Section 10.8.

 

-6-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its consolidated Subsidiaries for the fiscal year ended December 31,
2015. All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
respective dates specified in such financial statements and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities (relating to joint ventures, special purpose vehicles or other
off-balance sheet liabilities which relate to the incurrence or guarantee,
directly or indirectly, by the Company or any Subsidiary of any Debt) that are
not disclosed on such financial statements or otherwise disclosed in the
Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, except in
the case of any such event relating to any Subsidiary which is not an Obligor
described in any of clause (i), (ii) or (iii) above, so long as any such event
could not individually, or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes other than filings that the
Company may be required to make pursuant to the disclosure requirements of the
Securities Act, which filings, if any, shall be made on a timely basis by the
Company.

Section 5.8. Litigation; Observance of Agreements, Statutes and
Orders. (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment,

 

-7-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

decree or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including without limitation Environmental Laws, the USA
Patriot Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all tax returns and reports required to have been filed by the
Company and each Subsidiary as the case may be and the Company and each
Subsidiary have paid or caused to be paid all taxes required to be paid by such
Person except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to
make any such filing or payment could not reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Company, the charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, State or other taxes for all fiscal periods are adequate in all
material respects. The U.S. Federal income tax liabilities of the Company and
its Subsidiaries have been finally determined (whether by reason of completed
audits or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2014.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by Section 10.5 of this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects except where the failure to be
so valid and subsisting and in full force and effect could not reasonable be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, without known conflict with the rights of others, except where
the failure to own or possess any of the foregoing could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) To the knowledge of the Company, no product of the Company or any of its
Subsidiaries infringes any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person except any such infringement which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) To the knowledge of the Company, there is no violation by any Person of any
right of the Company or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries except any such
violation which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.

(b) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(c) The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87, as amended, or any successor standard) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

(d) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(d) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 8 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes for general corporate purposes of the Company
and its Subsidiaries, including repayment of Debt. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board (12 CFR 221), or for the purpose of buying or carrying
or trading in any Securities under such circumstances as to involve the Company
in a violation of Regulation X of said Board (12 CFR 224) or to involve any
broker or dealer in a violation of Regulation T of said Board (12 CFR
220). Margin stock does not

 

-9-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

constitute more than 5.00% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5.00% of the value of such
assets. For the purposes of making the calculation pursuant to the preceding
sentence, to the extent consistent with Regulation U, Treasury Stock shall be
deemed not to be an asset of the Company and its Subsidiaries. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of April 2, 2016 (including a description of
the obligors and obligees, principal amount outstanding and collateral therefor,
if any, and Guaranty thereof, if any and the aggregate committed amount of any
facility) which, individually, relates to a committed or outstanding principal
amount of not less than $30,000,000, since which date there has been no Material
change in the amounts (except for changes in outstanding amounts under revolving
credit facilities which do not exceed the aggregate committed amount
thereunder), interest rates, sinking funds, installment payments or maturities
of the Debt of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary which, individually, relates to a committed or outstanding principal
amount of not less than $30,000,000 and no event or condition exists with
respect to any such Debt of the Company or any Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.5.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, the Notes or any Debt of the Company which, individually, relates to an
aggregate committed or outstanding principal amount of not less than
$30,000,000, except as specifically indicated in Schedule 5.15.

Section 5.16. Anti-Corruption Laws and Sanctions. (a) The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Company, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company, any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

-10-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

(b) No part of the proceeds from the sale of the Notes hereunder has been used
or shall be used by the Company or any Subsidiary (A) for the purpose of
furthering an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) for the purpose of funding, financing or
facilitating any activities, businesses or transactions of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transactions would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, or the
Federal Power Act, as amended.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted asserting any claim against the Company or any of
its Subsidiaries or any of their respective real properties or other assets now
or formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.19. Guarantors. The Guarantors include each Subsidiary of the Company
other than Excluded Subsidiaries and newly-acquired or created Domestic
Subsidiaries that are not yet required to become Guarantors under the definition
of “Guarantee Requirement.” Each Subsidiary which is a guarantor or borrower
under the Primary Credit Agreement and is a Domestic Subsidiary is a Guarantor
hereunder.

 

-11-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
(i) it is an “accredited investor” within the meaning of Rule 501(a) under the
Securities Act, (ii) its financial condition is such that it is able to bear all
economic risk of investment in the Notes, including, a complete loss of its
investment therein, (iii) to its knowledge, the Company has provided it with
adequate access to financial and other information concerning the Company as it
has requested and it has had the opportunity to ask questions of and receive
answers from the Company concerning the transactions contemplated hereby and
(iv) it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to any distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in

 

-12-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

writing pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this
clause (d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

-13-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Primary Credit Agreement or the date on which such corresponding
financial statements are delivered under any Primary Credit Agreement if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter, and

(ii) consolidated statements of income and changes in financial position (or
consolidated statements of cash flow, as the case may be) of the Company and its
consolidated Subsidiaries, for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.waters.com) and shall have given each
Purchaser prior notice (which may include by email to any holder of Notes which
has provided to the Company an email address for such notice under this
Section 7.1(a)) of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Primary Credit Agreement or

 

-14-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

the date on which such corresponding financial statements are delivered under
any Primary Credit Agreement if such delivery occurs earlier than such required
delivery date) after the end of each fiscal year of the Company, duplicate
copies of

(i) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year, and

(ii) consolidated statements of income and shareholders’ equity and changes in
financial position of the Company and its consolidated Subsidiaries for such
year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and changes in financial position
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act), prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b), provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;

(c) SEC and Other Reports — promptly upon their becoming available, copies of
all reports on Form 10-K and Form 10-Q, and proxy materials the Company files
with the SEC under the Securities Exchange Act of 1934, as amended, provided,
that the Company shall be deemed to have made such delivery of such reports and
materials if it shall have made timely Electronic Delivery thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 

-15-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

(e) ERISA Matters. (i) With respect to each fiscal year for which the Company or
any ERISA Affiliate shall have an aggregate Unfunded Liability of $30,000,000 or
more for all of its Plans and all Multiemployer Plans, as soon as available, and
in any event within ten months after the end of such fiscal year, a statement of
Unfunded Liabilities of each such Plan or Multiemployer Plan, certified as
correct by an actuary enrolled in accordance with regulations under ERISA and a
statement of estimated Withdrawal Liability as of the most recent plan year end
as customarily prepared by the trustees under the Multiemployer Plans to which
the Company or any ERISA Affiliate has an obligation to contribute; and

(ii) as soon as possible, and in any event within 30 days after the occurrence
of each event the Company knows is or may be a reportable event (as defined in
Section 4043 of ERISA, but excluding any reportable event with respect to which
the 30-day reporting requirement has been waived) with respect to any Plan or
Multiemployer Plan with an Unfunded Liability in excess of $30,000,000, a
statement signed by the Senior Financial Officer of the Company describing such
reportable event and the action which the Company proposes to take with respect
thereto;

(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.5 through 10.7 and Sections 10.9
and 10.10, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence). In the event that the
Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of

 

-16-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

determining compliance with this Agreement pursuant to Section 9.4(b) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election); and

(b) Event of Default — (i) a statement that such Senior Financial Officer has
reviewed the relevant terms hereof, (ii) a statement that no Default or Event of
Default exists or, if any does exist, stating the nature and status thereof and
describing the action the Company has taken or proposes to take with respect
thereto, and (iii) identifying the Subsidiaries, if any, that are “Excluded
Subsidiaries” under clause (c) of the definition of such term.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists during normal
business hours, at the expense of such holder and upon reasonable prior notice
to the Company, to visit during normal business hours the principal executive
office of the Company, to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company) its independent public accountants, and (with the consent of the
Company) to visit during normal business hours the other offices and properties
of the Company and each Subsidiary, all at such reasonable times and as often as
may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit during normal business hours and inspect any of the offices
or properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Purchaser or holder of a Note by e-mail;

(ii) the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://waters.com as of the date of
this Agreement;

 

-17-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each Purchaser or holder of Notes has free
access; or

(iv) the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
Purchaser or holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each Purchaser or holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any each Purchaser or holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such Purchaser or holder.

 

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each series of Notes shall be due and payable on the stated maturity date of
such series.

Section 8.2. Optional Prepayments with Make-Whole Amount and Prepayment Premium.
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 10% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid,
together with interest accrued thereon to the date of prepayment, and (i) the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount with respect to the Series I Notes and the Series K Notes or
(ii) the LIBOR Breakage Amount (unless the date specified for prepayment is a
Floating Rate Interest Payment Date) and Prepayment Premium, if any, with
respect to the Series J Notes. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount or Prepayment Premium, if any, due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation, and, if
applicable, shall request that such Purchaser specify the LIBOR Breakage

 

-18-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Amount, if any. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount and Prepayment Premium as
of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, Prepayment Premium,
and LIBOR Breakage Amount, if any. From and after such date, unless the Company
shall fail to pay such principal amount when so due and payable, together with
the interest and Make-Whole Amount, Prepayment Premium and LIBOR Breakage
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Controlled Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or a
Controlled Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 20
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Controlled Affiliate pursuant to any payment, prepayment
or purchase of Notes pursuant to any provision of this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Fixed Rate Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Fixed Rate Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

“Called Principal” means, with respect to any Fixed Rate Note, the principal of
such Fixed Rate Note that is to be prepaid pursuant to Section 8.2 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.

 

-19-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

“Discounted Value” means, with respect to the Called Principal of any Fixed Rate
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Fixed Rate Notes is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

Reinvestment Yield” means, with respect to the Called Principal of any Fixed
Rate Note, 0.50% over the yield to maturity implied by the yield(s) reported as
of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Fixed
Rate Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Fixed Rate Note, 0.50% over
the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Fixed Rate Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year

 

-20-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

composed of twelve 30-day months and calculated to two decimal places, that will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Fixed Rate Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Fixed Rate Notes,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Fixed Rate
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.7. Change in Control.

(a) Notice of Change in Control. The Company will, within five (5) Business Days
after the occurrence of any Change in Control, give written notice (the “Change
of Control Notice”) of such Change in Control to each holder of Notes. Such
Change of Control Notice shall contain and constitute an offer to prepay the
Notes as described in Section 8.7(c) hereof and shall be accompanied by the
certificate described in Section 8.7(e).

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such Change of Control Notice (the
“Proposed Prepayment Date”). Such date shall be not less than 30 days and not
more than 90 days after the date of such offer.

(c) Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this Section 8.7 by causing a notice of such acceptance to be delivered to
the Company not later than 10 days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.3 shall be deemed to constitute a rejection of such offer by such
holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount,
Prepayment Premium or LIBOR Breakage Amount. The prepayment shall be made on the
Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by the Senior
Financial Officer of the Company

 

-21-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

and dated the date of such offer, specifying: (i) the Proposed Prepayment Date;
(ii) that such offer is made pursuant to this Section 8.7; (iii) the principal
amount of each Note offered to be prepaid (which shall be 100% of each such
Note); (iv) the interest that would be due on each Note offered to be prepaid,
accrued to the Proposed Prepayment Date; (v) that the conditions of this
Section 8.7 have been fulfilled; and (vi) in reasonable detail, the nature and
date or proposed date of the Change in Control.

(f) Certain Definitions. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of shares representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were not
(i) directors of the Company on the date hereof, (ii) nominated by the board of
directors of the Company or (iii) appointed by directors so nominated.

 

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including, without limitation, all Environmental Laws the USA Patriot
Act and the other laws and regulations that are referred to in Section 5.16),
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect.

Section 9.2. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income, profit or property, and (ii) all
material lawful claims which, if unpaid, might by law become a lien upon its
property; provided, however, that neither the Company nor any Subsidiary shall
be required to pay or discharge any such tax, assessment, charge or claim which
is being contested in good faith and by proper proceedings and with respect to
which the Company shall have established appropriate reserves in accordance with
GAAP.

Section 9.3. Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and maintain, and cause each Subsidiary to preserve and
maintain, its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent that
failures to keep in effect such rights, licenses, permits, privileges,
franchises and, in the case of Subsidiaries only, legal existence could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited under Section 10.2.

 

-22-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 9.4. Books and Records; Compliance. (a) The Company will, and will cause
each of its Subsidiaries to, keep proper books of record and account in all
material respects, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Company and each
Subsidiary in accordance with GAAP consistently applied.

(b) For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure an item of
Debt using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification No. 825 (Financial Instruments) or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Section 9.5. Guarantee Requirement. The Company will cause the Guarantee
Requirement to be satisfied at all times.

 

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon such terms as are determined in
good faith by the Company to be reasonable.

Section 10.2. Merger, Consolidation, Etc. (a) The Company will not merge or
consolidate with or into, or transfer or permit the transfer of all or
substantially all its consolidated assets to, any Person (including by means of
one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any US
Corporation if (i) the Company shall be the surviving corporation in such merger
or consolidation, (ii) immediately after giving effect thereto no Default shall
have occurred and be continuing and (iii) the Company shall be in compliance
with the covenants set forth in Sections 10.9 and 10.10 as of and for the most
recently ended period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 7.01, giving pro forma effect to
such merger or consolidation and any related incurrence of Debt as if they had
occurred at the beginning of such period, and the holders of the Notes shall
have received a certificate of the chief financial officer of the Company
setting forth computations demonstrating such compliance.

(b) The Company will not permit any Material Subsidiary to merge or consolidate
with or into, or transfer all or substantially all its assets to, any Person,
except that (i) any Material Subsidiary may merge into or transfer all or
substantially all its assets to the Company, (ii) any Material Subsidiary may
merge or consolidate with or transfer all or substantially all its assets to any
Subsidiary; provided that if either constituent corporation in such merger or
consolidation, or the transferor of such assets, shall be a Guarantor, then the
surviving or resulting corporation or

 

-23-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

the transferee of such assets, as the case may be, must be or at the time of
such transaction become a Guarantor and (iii) so long as, at the time of and
immediately after giving effect to such transaction, no Default shall have
occurred and be continuing, any Material Subsidiary may merge or consolidate
with or transfer all or substantially all its assets to any Person other than
the Company or a Subsidiary so long as such transaction would not be prohibited
by Section 10.2(a)(iii) above. Notwithstanding the foregoing, nothing in this
Section 10.2(b) shall (a) so long as, at the time of and immediately after
giving effect to such transaction, no Event of Default shall have occurred and
be continuing, prohibit the Company or any Subsidiary from (i) transferring any
assets of such Person to acquire Foreign Subsidiaries, (ii) making capital or
working capital contributions to Foreign Subsidiaries in the ordinary course of
business, or (iii) selling or otherwise disposing of assets to a Foreign
Subsidiary on arm’s-length terms (as determined in good faith by the Company or
the applicable Subsidiary) or (b) require any Foreign Subsidiary to become a
Guarantor hereunder.

(c) The Company will not permit any Domestic Subsidiary other than Excluded
Subsidiaries which are described in clause (c) of the definition of “Excluded
Subsidiaries”) to become a subsidiary of a Foreign Subsidiary; provided that
nothing in this Section 10.2(c) shall prevent the Company from acquiring,
directly or indirectly, any Person that at the time of and immediately after
giving effect to such acquisition would constitute a Foreign Subsidiary and
would own any Domestic Subsidiary not acquired by it in contemplation of such
acquisition.

For purposes of this Section 10.2, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.

Section 10.3. Line of Business. The Company will not fail to be engaged in the
business conducted by the Company and the Subsidiaries on the date hereof to an
extent such that the character of the business conducted by the Company and the
Subsidiaries on the date hereof, taken as a whole, shall be materially changed.

Section 10.4. Terrorism Sanctions Regulations.

(a) The Company will not and will not permit any Subsidiary to (a) become a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect or to affect in any materially adverse
manner any holder of Notes.

(b) The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 10.5. Liens. (a) The Company will not create, incur, assume or permit to
exist, or permit any Subsidiary to create, incur, assume or permit to exist, any
Lien on any property or asset now owned or hereafter acquired by it securing
Debt unless, after giving effect thereto, the sum of (without duplication)
(i) all Debt secured by all such Liens, (ii) the principal amount of

 

-24-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

all Debt of Subsidiaries that are not Guarantors permitted by Section 10.6(b)
and (iii) all Attributable Debt in respect of Sale and Leaseback Transactions
(other than Sale and Leaseback Transactions entered into at the time the
property subject thereto is acquired or within 90 days thereafter) permitted by
Section 10.7, does not at any time exceed the greater of $180,000,000 or 15% of
Consolidated Net Tangible Assets. For the purpose of this Section 10.5, Treasury
Stock to the extent constituting Margin Stock shall be deemed not to be an asset
of the Company and its Subsidiaries.

(b) The Company agrees that neither it nor any of its Subsidiaries shall use any
capacity under Section 10.5(a) above to secure any amounts owed or outstanding
under any Primary Credit Agreement unless the obligations of the Company under
the Notes and this Agreement and the obligations of the Guarantors under the
Guarantee Agreements are also concurrently equally and ratably secured pursuant
to documentation in form and substance reasonably satisfactory to the Required
Holders (including, but not limited to, documentation such as security
agreements and other necessary or desirable collateral agreements, an
intercreditor agreement and an opinion of independent legal counsel).

Section 10.6. Subsidiary Debt. The Company will not permit any Subsidiary that
is not a Guarantor to create, incur, assume or permit to exist any Debt, except:

(a) Debt to the Company or any other Subsidiary; and

(b) other Debt; provided that the sum of (without duplication) (i) the principal
amount of all Debt permitted by this clause (b), (ii) the principal amount of
all Debt secured by Liens permitted by Section 10.5(a) and (iii) all
Attributable Debt in respect of Sale and Leaseback Transactions (other than Sale
and Leaseback Transactions entered into at the time the property subject thereto
is acquired or within 90 days thereafter) permitted by Section 10.7 does not at
any time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

Section 10.7. Sale and Leaseback Transactions. The Company will not enter into
or be party to, or permit any Subsidiary to enter into or be party to, any Sale
and Leaseback Transaction (other than any Sale and Leaseback Transaction entered
into at the time the property subject thereto is acquired or within 90 days
thereafter) unless after giving effect thereto the sum of (without duplication)
(i) all Attributable Debt permitted by this Section 10.7, (ii) the principal
amount of all Debt of Subsidiaries that are not Guarantors permitted by
Section 10.6(b) and (iii) the principal amount of all Debt secured by Liens
permitted by Section 10.5(a) does not exceed the greater of $180,000,000 or 15%
of Consolidated Net Tangible Assets.

Section 10.8. Certain Restrictive Agreements. The Company will not enter into,
or permit any Subsidiary to enter into, any contract or other agreement that
would limit the ability of any Subsidiary to pay dividends or make loans or
advances to, or to repay loans or advances from, the Company or any other
Subsidiary, other than (i) customary non-assignment provisions in any lease or
sale agreement relating to the assets that are the subject of such lease or sale
agreement, (ii) any restrictions binding on a Person acquired by the Company at
the time of such acquisition, which restriction is applicable solely to the
Person so acquired and its subsidiaries

 

-25-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

and was not entered into in contemplating of such acquisition, (iii) in
connection with any secured Debt permitted under Section 10.5, customary
restrictions on the transfer of the Collateral securing such Debt and (iv) in
connection with any other Debt permitted under Section 10.5 or 10.6 if and so
long as the exception described in this clause (iv) is permitted pursuant to the
Primary Credit Agreement.

Section 10.9. Leverage Ratio. The Company will not permit the Leverage Ratio as
of the end of any fiscal quarter to exceed 3.50:1.00.

Section 10.10. Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio as of the end of any fiscal quarter for any period of four
consecutive fiscal quarters to be less than 3.50:1.00.

 

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, or Prepayment Premium, if any, or LIBOR Breakage Amount, if any, on any
Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) (i) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.5 through 10.10, inclusive, or
(ii) any Guarantor defaults in the performance or compliance with any term of
the Guarantee Agreement; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of an Obligor
or by any officer of an Obligor in this Agreement or the Guarantee Agreement or
in any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at

 

-26-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

least $30,000,000 beyond any period of grace provided with respect thereto, or
(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least $30,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Debt has become, or has been declared (or one
or more Persons are entitled to declare such Debt to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of Debt to
convert such Debt into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Debt before its regular maturity or before
its regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $30,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Debt; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $30,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or

(j) either (i) the PBGC shall terminate any Plan that provides benefits for
employees of the Company or any ERISA Affiliate and such Plan shall have an
Unfunded Liability in an amount in excess of $30,000,000 at such time,
(ii) Withdrawal Liability shall be assessed against the Company or any ERISA
Affiliate in connection

 

-27-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

with any Multiemployer Plan (whether under Section 4203 or Section 4205 of
ERISA) and such Withdrawal Liability shall be an amount in excess of $30,000,000
or (iii) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $30,000,000 and such amount
could reasonably be expected to have a Material Adverse Effect; or

(k) the guarantee of any Guarantor under a Guarantee Agreement shall not be (or
shall be asserted by the Company or any Guarantor not to be) valid or in full
force and effect.

 

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount, LIBOR Breakage Amount and Prepayment
Premium, if any, determined in respect of such principal amount (to the full
extent permitted by applicable law), shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived. The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of a Make-Whole Amount, LIBOR
Breakage Amount and Prepayment Premium, if any, by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding

 

-28-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

may proceed to protect and enforce the rights of such holder by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Note or in any Guarantee
Agreement, or for an injunction against a violation of any of the terms hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, LIBOR Breakage Amount and Prepayment Premium, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
LIBOR Breakage Amount and Prepayment Premium, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Guarantee Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be

 

-29-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

deemed and treated as the owner and holder thereof for all purposes hereof, and
the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A with
respect to the Series I Notes, Exhibit 1-B with respect to the Series J Notes
and Exhibit 1-C with respect to the Series K Notes. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2. If a transferee is relying on
clauses (c), (d), (e) or (g) of Section 6.2, it shall provide the written
disclosure required in such clauses to the Company at least six Business Days
prior to the transfer of a Note and if the Company reasonably determines, based
upon an opinion of counsel it furnishes to the transferor and the transferee not
less than one Business Day prior to the proposed transfer, that the transfer
could reasonably be prohibited under section 406 of ERISA, such transfer shall
not be effectuated until such time, if any, as the transferee represents that it
is relying on other clauses of Section 6.2 or the Company determines that the
proposed transfer would not be prohibited by section 406 of ERISA.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

-30-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, LIBOR Breakage Amount and Prepayment Premium, if any, and
interest becoming due and payable on the Notes shall be made in New York,
New York at the principal office of JP Morgan Chase NA in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, LIBOR Breakage
Amount and Prepayment Premium, if any, interest and all other amounts becoming
due hereunder by the method and at the address specified for such purpose below
such Purchaser’s name in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

 

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable and documented costs
and expenses (including reasonable and documented attorneys’ fees of a special
counsel and, if reasonably required by the Required Holders, local or other
counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Guarantee Agreement or
the Notes (whether or not such amendment, waiver or consent becomes effective),

 

-31-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

including, without limitation: (a) the reasonable costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, the Guarantee Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Guarantee Agreement or the
Notes, or by reason of being a holder of any Note and (b) the reasonable costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and the Guarantee Agreement. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guarantee Agreement or the Notes,
and the termination of this Agreement.

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and the
Guarantee Agreement embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount or LIBOR Breakage
Amount or Prepayment Premium, if any, on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.

 

-32-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or the Guarantee Agreement. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or the Guarantee
Agreement to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or the Guarantee Agreement or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 or the Guarantee Agreement by the holder of any Note that has
transferred or has agreed to transfer such Note to the Company, any Subsidiary
or any Affiliate of the Company and has provided or has agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such transferring holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Guarantee Agreement applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and the holder of any Note and no delay in
exercising any rights hereunder or under any Note or Guarantee Agreement shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

 

-33-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Guarantee Agreement or the
Notes, or have directed the taking of any action provided herein or in the
Guarantee Agreement or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

 

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid) or (d) with respect to any notice required to be provided by the
Company to the Purchasers or holders of the Series J Notes relating to the
determination by the Company of the Adjusted LIBOR Rate from time to time
(including without limitation, under Sections 1.2(c) or 4.12), by email
transmission only. Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John E. Lynch, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This

 

-34-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement provided that such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure not as a result of any violation of this Section 20
which violation was known by such Purchaser, (b) subsequently becomes publicly
known through no act or omission by such Purchaser or any person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary not as a result of any
violation of this Section 20 which violation was known by such Purchaser or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or the Guarantee Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

 

-35-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. (i) Anything in this Agreement
or the Fixed Rate Notes to the contrary notwithstanding (but without limiting
the requirement in Section 8.4 that the notice of any optional prepayment
specify a Business Day as the date fixed for such prepayment), any payment of
principal of or Make-Whole Amount, or interest on any Fixed Rate Note that is
due on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Fixed Rate Note is a date other than a Business Day, the
payment otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

(ii) Anything in this Agreement or the Series J Notes to the contrary
notwithstanding, any payment of principal of or Prepayment Premium, LIBOR
Breakage Amount or interest on any Series J Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

 

-36-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

Section 22.3. Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.

(b) If the Company notify the holders of Notes that, in the Company’s reasonable
opinion, or if the Required Holders notify the Company that, in the Required
Holders’ reasonable opinion, as a result of changes in applicable GAAP after the
date of this Agreement (“Subsequent Changes”), any of the covenants contained in
Sections 10.5 through 10.10, inclusive, or any of the defined terms used therein
no longer apply as intended such that such covenants are materially more or less
restrictive to the Company than as at the date of this Agreement, the Company
and the holders of Notes shall negotiate in good faith to reset or amend such
covenants or defined terms so as to negate such Subsequent Changes, or to
establish alternative covenants or defined terms. Until the Company and the
Required Holders so agree to reset, amend or establish alternative covenants or
defined terms, the covenants contained in Sections 10.5 through 10.10,
inclusive, together with the relevant defined terms, shall continue to apply and
compliance therewith shall be determined assuming that the Subsequent Changes
shall not have occurred (“Static GAAP”). During any period that compliance with
any covenants shall be determined pursuant to Static GAAP, the Company shall
include relevant reconciliations in reasonable detail between then applicable
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2(a) during such period.

(c) Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements of the Company and its consolidated Subsidiaries for the fiscal year
ended December 31, 2015 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

-37-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it. Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.9. Release of Guarantors. Notwithstanding any contrary provision
herein or in the Notes or in any Guarantee Agreement, if the Company shall
request the release under a Guarantee Agreement of any Subsidiary to be sold or
otherwise disposed of (including through

 

-38-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

the sale or disposition of any Subsidiary owning such Subsidiary) to a Person
other than the Company or a Subsidiary in a transaction permitted under the
terms of this Agreement and shall deliver to the holders of the Notes a
certificate to the effect that (i) such sale or other disposition will comply
with the terms of this Agreement and (ii) such Subsidiary shall not be a
guarantor or obligor under a Primary Credit Agreement the holders of the Notes,
without further right of consent, shall execute and deliver all such
instruments, releases or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary at the time of
or at any time after the completion of such sale or other disposition.

*    *    *    *    *

 

-39-



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, WATERS CORPORATION By  

/s/ Eugene G. Cassis

  Name:   Eugene G. Cassis   Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:   Northwestern Mutual
Investment   Management Company, LLC,   Its investment advisor By:  

/s/ David A. Barras

  Name:   David A. Barras   Title:   Managing Director THE NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY for its Group Annuity Separate Account By:  

/s/ David A. Barras

  Name:   David A. Barras   Its Authorized Representative



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY METLIFE INSURANCE COMPANY USA By:  
Metropolitan Life Insurance Company, its Investment Manager FIRST METLIFE
INVESTORS INSURANCE COMPANY By:   Metropolitan Life Insurance Company, its
Investment Manager GENERAL AMERICAN LIFE INSURANCE COMPANY By:   Metropolitan
Life Insurance Company, its Investment Manager By:  

/s/ John Wills

  Name:   John Wills   Title:   Managing Director UNION FIDELITY LIFE INSURANCE
COMPANY by   MetLife Investment Advisors, LLC, Its Investment Adviser By:  

/s/ C. Scott Inglis

  Name:   C. Scott Inglis   Title:   Managing Director METLIFE INSURANCE K.K. by
  MetLife Investment Advisors, LLC, Its Investment Manager By:  

/s/ C. Scott Inglis

  Name:   C. Scott Inglis   Title:   Managing Director



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION By:   NYL Investors LLC, its
Investment Manager By:  

/s/ A. Post Howland

  Name:   A. Post Howland   Title:   Managing Director NEW YORK LIFE INSURANCE
COMPANY By:  

/s/ A. Post Howland

  Name:   A. Post Howland   Title:   Vice President



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

Engin Okaya

  Vice President THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By:   Prudential
Investment Management Japan   Co., Ltd., as Investment Manager By:   PGIM, Inc.,
  as Sub-Adviser By:  

Engin Okaya

  Vice President FARMERS NEW WORLD LIFE INSURANCE COMPANY By:   Prudential
Private Placement Investors,   L.P. (as Investment Advisor) By:   Prudential
Private Placement Investors,   Inc. (as its General Partner)   By:  

Engin Okaya

    Vice President



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:  

/s/ Laura Parrott

  Name:   Laura Parrott   Title:   Senior Director



--------------------------------------------------------------------------------

Waters Corporation    Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

JACKSON NATIONAL LIFE INSURANCE COMPANY By:   PPM America, Inc., as attorney in
fact, on behalf of Jackson National Life Insurance Company By:  

/s/ Elena S. Unger

  Name:   Elena S. Unger   Title:   Vice President JACKSON NATIONAL LIFE
INSURANCE COMPANY OF NEW YORK By:   PPM America, Inc., as attorney in fact, on
behalf of Jackson National Life Insurance Company of New York By:  

/s/ Elena S. Unger

  Name:   Elena S. Unger   Title:   Vice President



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

THRIVENT FINANCIAL FOR LUTHERANS By:  

/s/ William Hochmuth

  Name:   William Hochmuth   Title:   Managing Director



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted LIBOR Rate” shall mean, for any Floating Rate Interest Period, LIBOR
for that Floating Rate Interest Period plus 1.45% (145 basis points).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended and all other US laws, rules, and regulations applicable to the
Company or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption.

“Anti-Terrorism Order” means Executive Order No. 13224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, (b) for the purposes of determining
LIBOR or any LIBOR Breakage Amount only, any day other than a Saturday, a Sunday
or a day on which commercial banks in New York City and London, England are
required or authorized to be closed, and (c) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Boston Massachusetts are
required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Company” means Waters Corporation, a Delaware corporation, or any successor
that becomes such in the manner prescribed in Section 10.2.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means all Debt of the Company and the Subsidiaries,
determined on a consolidated basis.

“Consolidated EBITDA” means, for any period, the consolidated net income (loss)
of the Company and the Subsidiaries for such period plus, to the extent deducted
in computing such consolidated net income for such period, the sum (without
duplication) of (a) Consolidated Interest Expense, (b) consolidated income tax
expense, (c) depreciation and amortization expense, (d) stock-based employee
compensation expense related to any grant of stock options or restricted stock
to the extent deducted from such consolidated net income for such period
pursuant to Financial Accounting Standards Board Accounting Standards
Codification No. 718 (Compensation - Stock Compensation), as amended, or any
successor standard or rule, and (e) extraordinary or non-recurring noncash
expenses or losses, minus, to the extent added in computing such consolidated
net income for such period, extraordinary gains, all determined on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding deferred financing
fees.

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

“Controlled Affiliate” means any Subsidiary and any other Affiliate which is
controlled by the Company.

“Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all Guaranties of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include

 

B-2



--------------------------------------------------------------------------------

(i) pension liabilities under any employee pension benefit plan and (ii) tender
bid bonds, customer performance guarantees and similar suretyship obligations
issued in the ordinary course of business that are not letters of credit and
which, in each case, do not constitute a Guaranty of any Debt of others.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means (a) for the Series I Notes and Series K Notes, that rate of
interest that is the greater of (i) 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes or (ii) 2.00% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A., in New York,
New York as its “base” or “prime” rate and (b) for the Series J Notes, that rate
of interest that is 2.00% per annum plus the Adjusted LIBOR Rate.

“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to make
minimum required contributions (as defined in Section 430 of the Code and
Section 303 of ERISA); (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any
member of an ERISA Group of any liability under Title IV of ERISA with respect
to the termination of any Plan; (e) the receipt by the Company or any member of
the ERISA Group from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (f) the incurrence by the Company or any member of the ERISA Group of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; or (g) the receipt by the Company or any member of the ERISA
Group of any notice, or the receipt by any Multiemployer Plan from the Company
or any member of the ERISA Group of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

B-3



--------------------------------------------------------------------------------

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary (c) any Domestic Subsidiary that is a
disregarded entity for United States Federal income tax purposes substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries, (d) any Subsidiary that is prohibited or restricted by applicable
law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (e) any
special purpose securitization vehicle (or similar entity), (f) any Subsidiary
that is not-for-profit organization, (g) any other Subsidiary with respect to
which, in the reasonable judgment of the Required Holders (confirmed in writing
by notice to the Company), the cost or other consequences (including adverse tax
consequences) of providing the Guarantee Agreement shall be excessive in view of
the benefits to be obtained by the holders of Notes therefrom, and (h) any other
Subsidiaries acquired or organized after the date of Closing that, together with
their own subsidiaries on a combined consolidated basis, shall not, individually
or in the aggregate for all such Subsidiaries under this clause (h), have
accounted for more than 5% of Consolidated Total Assets or more than 5% of the
consolidated total revenues of the Company and the Subsidiaries at the end of,
or for the period of four fiscal quarters ended with, the most recent fiscal
quarter of the Company for which financial statements shall have been delivered
pursuant to Section 7.1(a) or (b) (or, prior to the delivery of any such
financial statements, at the end of or for the period of four fiscal quarters
ended March 31, 2016).

“Fixed Rate Notes” is defined in Section 1.1.

“Floating Rate Interest Payment Dates” shall have the meaning set forth in
Section 1.2.

“Floating Rate Interest Period” shall mean each period commencing on the date of
the Closing and, thereafter, commencing on a Floating Rate Interest Payment Date
and continuing up to, but not including, the next Floating Rate Interest Payment
Date.

“Floating Rate Required Holders” means, at any time, the holders of at least 51%
in principal amount of the Series J Notes at the time outstanding (exclusive of
Series J Notes then owned by the Company or any of its affiliates).

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“Form 10-K” is defined in Section 7.1(b).

 

B-4



--------------------------------------------------------------------------------

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantee Agreement” means a Subsidiary Guarantee Agreement substantially in
the form of Exhibit B, and all supplements thereto made by the Guarantors for
the benefit of the holders of the Notes form time to time.

“Guarantee Requirement” means, at any time, that the Guarantee Agreement (or a
supplement referred to in Section 16 thereof) shall have been executed by each
Subsidiary (other than any Excluded Subsidiary) existing at such time, shall
have been delivered to the holders of the Notes and shall be in full force and
effect; provided, however, that in the case of a Subsidiary that becomes subject
to the Guarantee Requirement after the date of Closing, the Guarantee
Requirement shall be satisfied with respect to such Subsidiary if a supplement
to the Guarantee Agreement is executed by such Subsidiary, delivered to the
holders of the Notes and in full force and effect no later than (i) 30 days
after the date on which such Subsidiary becomes subject to the Guarantee
Requirement (or such later date as is permitted in the Primary Credit Agreement
except that such later date shall in no event be more than 60 days after the
date on which such Subsidiary becomes subject to the Guarantee Requirement) or
(ii) such other date as the Required Holders may reasonably determine, but in
any case no later than 60 days after the date on which such Subsidiary becomes
subject to the Guarantee Requirement.

“Guarantors” means each Person listed on Schedule C and each other Person that
becomes party to a Guarantee Agreement as a Guarantor, and the permitted
successors and assigns of each such Person.

 

B-5



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement. The “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

B-6



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters of the Company ended at or prior to such time; provided, that in
the event any Material Acquisition shall have been completed during such period
of four consecutive fiscal quarters, the Leverage Ratio shall be computed giving
pro forma effect to such Material Acquisition as if it had been completed at the
beginning of such period.

“LIBOR” shall mean, for any Floating Rate Interest Period:

(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) for a three month period which appears on Reuters Screen LIBOR01 Page (or
any successor page) or the appropriate page of such other information service
selected by the Company in consultation with the Floating Rate Required Holders
from time to time in their reasonable discretion as the London interbank offered
rate for deposits in U.S. Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days before the commencement of such Floating Rate Interest Period;
or

(ii) if for any reason such rate is not reported in accordance with the above
clause (i) or is unavailable, then “LIBOR” means the rate per annum at which
deposits in U.S. Dollars are offered by the Reference Banks at approximately
11:00 A.M. (London time) two (2) Business Days before the commencement of such
Floating Rate Interest Period to prime banks in the London interbank market for
such Floating Rate Interest Period. The Floating Rate Required Holders, in
consultation with the Company, will request the principal London office of each
of the Reference Banks to provide a quotation of its rate. If at least two
quotations are provided, the rate for such Floating Rate Interest Period will be
the arithmetic mean of the quotations. If fewer than two quotations are provided
as requested the rate for such Floating Rate Interest Period will be the
arithmetic mean of the rates quoted by major banks in London, selected by the
Floating Rate Required Holders at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the commencement of such Floating Rate Interest Period
for loans in U.S. Dollars to prime banks in the London interbank market for such
Floating Rate Interest Period.

 

B-7



--------------------------------------------------------------------------------

“LIBOR Breakage Amount” shall mean, as of the date of any payment or prepayment
of the Series J Notes then being paid or prepaid, any loss, cost or expense
actually and reasonably incurred by any holder of a Series J Note as a result of
any payment or prepayment of any Series J Note (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise) on a day other than a
regularly scheduled Floating Rate Interest Payment Date for such Series J Note
or at the scheduled maturity, and any actual loss or reasonable expense arising
from the liquidation or reemployment of funds obtained by it or from fees
payable to terminate the deposits from which such funds were obtained (but
excluding, in all cases, anticipated profits). Each holder shall determine the
portion of the LIBOR Breakage Amount with respect to the principal amount of its
Series J Notes then being paid or prepaid (or required to be paid or prepaid) by
written notice to the Company setting forth such determination in reasonable
detail. Each such determination shall be conclusive absent manifest error.

Notwithstanding anything contained in (or implied by) this definition of “LIBOR
Breakage Amount” to the contrary, the Company shall not be permitted to prepay
Series J Notes pursuant to Section 8.2 except pursuant to and in accordance with
the specific provisions of said Section 8.2.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Make-Whole Amount” is defined in Section 8.6.

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition” means (i) the acquisition by the Company or a Subsidiary
of assets of or an interest in another Person or (ii) the merger or
consolidation of the Company with another corporation, in each case if the
Consolidated Total Assets of the Company after giving effect to such
acquisition, merger or consolidation are at least 5% greater than the
Consolidated Total Assets of the Company immediately prior to such acquisition,
merger or consolidation.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.

“Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.

 

B-8



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.

“Obligor” means the Company or any Guarantor.

“Obligors” means the Company and each Guarantor.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or the relevant Guarantor, as the case may be,
whose responsibilities extend to the subject matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum standards under Section 412 of the
Internal Revenue Code (other than a Multiemployer Plan) and is either
(a) maintained by a member of the ERISA Group for employees of a member of the
ERISA Group or (b) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which a member of the ERISA Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

B-9



--------------------------------------------------------------------------------

“Prepayment Premium” means, in connection with any optional prepayment of the
Series J Notes pursuant to Section 8.2 or an acceleration of the Series J Notes
pursuant to Section 12.1, an amount equal to the applicable percentage of the
principal amount of such Series J Notes so prepaid or accelerated, as the case
may be, set forth opposite the respective period below:

 

IF PREPAID OR ACCELERATED DURING THE PERIOD    APPLICABLE PERCENTAGE  

Prior to the first annual anniversary date of the Closing

     2 % 

From and after the first annual anniversary date of the Closing and prior to the
second annual anniversary date of the Closing

     1 % 

From and after the second annual anniversary date of Closing

     0 % 

“Primary Credit Agreement” means the Credit Agreement of the Company dated
June 25, 2013 with JP Morgan Chase Bank N.A., as Administrative Agent, among
others as amended as of April 23, 2015 and, as further amended, modified,
supplemented, restated, refinanced or replaced from time to time; it being
understood that in the event that any refinancing or replacement of the Primary
Credit Agreement consists of multiple facilities, (i) all such facilities with
an aggregate commitment amount in excess of $150,000,000 (or its equivalent)
shall constitute the Primary Credit Agreement and (ii) if there is no such
facility which has an aggregate commitment amount in excess of $150,000,000,
then the facility with the largest commitment amount shall constitute the
Primary Credit Agreement.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Reference Banks” means U.S. Bancorp Investments, Inc., Barclays Capital Inc.,
Keybanc Capital Markets, Inc. and DNB Bank ASA.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

B-10



--------------------------------------------------------------------------------

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company (or the relevant Guarantor as the case may be) with
responsibility for the administration of the relevant portion of this Agreement
(or the Guarantee, as the case may be).

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions that are applicable to transactions
with such country or Person operating, organized or resident therein generally,
and not merely to transactions with specifically designated Persons or
industries therein (at the date of this Agreement, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Asset Control of the U.S. Department of the Treasury, the U.S. Department of
State or the European Union (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person known to the Company to be controlled by
any Person or Persons described in the foregoing clauses (a) and (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Asset Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

B-11



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Supplement” is defined in Section 5.3.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.

“Unfunded Liabilities” means, (a) in the case of a single-employer Plan which is
covered by Title IV of ERISA, the amount, if any, by which the present value of
all accumulated benefit obligations accrued to the date of determination under
such Plan exceeds the fair market value of all assets of such Plan allocable to
such benefits as of such date calculated in accordance with GAAP and based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87, as amended, or any successor standard, and (b) in the case of a
Multiemployer Plan, the Withdrawal Liability of the Company and the Subsidiaries
calculated as set forth in Title IV of ERISA.

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

B-12



--------------------------------------------------------------------------------

GUARANTOR AS OF DATE OF CLOSING

 

1. Waters Technologies Corporation, a Delaware corporation

 

2. TA Instruments - Waters L.L.C., a Delaware limited liability company

 

3. Waters Asia Limited, a Delaware corporation

 

4. Nihon Waters Limited, a Delaware corporation

 

5. Environmental Resource Associates, Inc., a Colorado corporation

 

6. Waters Finance V LLC, a Delaware limited liability corporation

SCHEDULE C

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

WATERS CORPORATION

DISCLOSURE DOCUMENTS

 

DOCUMENT    DATE Company Update Document    March 2016 Investor Presentation
slide show    March 2016 Waters Corporation Form 10K       December 31, 2015   
December 31, 2014    December 31, 2013    December 31, 2012    December 31, 2011
Waters Corporation Form 10Q *    April 2, 2016

 

* to be filed on or about May 6, 2016

EXHIBIT 4.4(b)

(to Note Purchase Agreement)